Citation Nr: 1453143	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-18 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 23, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that granted service connection for PTSD and assigned a 50 percent evaluation, effective November 23, 2009.  A July 2011 rating decision increased the evaluation of the Veteran's PTSD to 70 percent, effective January 12, 2011.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was received on October 24, 1997.  

2.  In a March 2000 rating decision, the RO denied the Veteran's claim of service connection for PTSD; later that month, he was provided notice of the March 2000 rating decision but did not appeal this determination.

3.  In an October 2000 rating decision, the RO denied the Veteran's claim of service connection for PTSD; later that month, he was provided notice of the October 2000 rating decision but did not appeal this determination.

4.  The Veteran's application to reopen his claim of entitlement to service connection for PTSD was received by VA on November 23, 2009.

5.  In April 2010, the RO obtained service department records that corroborate an in-service stressor.  

6.  In a May 2010 rating decision, the RO granted service connection for PTSD based, in part, on the Veteran's service department records.  


CONCLUSION OF LAW

The criteria for an effective date of October 24, 1997, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran was denied entitlement to service connection for PTSD in rating decisions dated March 2000 and October 2000.  Based on a May 1998 VA Form 21-4138, additional relevant service department records were associated with the claims file in April 2010.  The service department records corroborating the Veteran's in-service stressor was relevant to the RO's decision to grant service connection for PTSD in a May 2010 rating decision.  Although these service records were not associated with the claims file at the time of the prior rating decisions, as service department records they were constructively of record.  Because the newly-associated service records are relevant official service department records that existed at the time of the prior denials but had not been associated with the claims file, VA must reconsider the claim on a de novo basis. See Vigil v. Peake, 22 Vet. App. 63 (2008); 38 C.F.R. § 3.156(c) (2014).

The effective date for the grant of service connection based upon an original claim for service connection, as here, is either the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

Because evidence shows the Veteran has had PTSD since October 24, 1997, see October 1997 VA Health Records (hospitalized May 1997 to October 1997), an effective date of October 24, 1997 for the grant of service connection for PTSD is warranted.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014); see also 38 C.F.R. § 3. 156(c) (2014).


ORDER

An effective date of October 24, 1997, and no earlier, for the grant of service connection for PTSD is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


